DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 3-5, 7, 9-13, 15-17 and 19-20; renumbered as claims 1-15 are allowed in view of the applicant’s remarks.
3.	The following is an examiner’s statement of reasons for allowance: the closes prior art of the record, such as; Ramasubramonian et al. (US 2020/0252608), and/or Tsai et al. (US 2020/0228832) teaches partitioning of the block into two or four ISP partitions, in other-words the partitioning of the block in ISP is limited to two or four (or ISP sub-blocks or sub-blocks), as shown in figs. 2-3 of ‘608; and/or figs. 2 and 5a-5b of ‘832. However, none of the references teach, wherein at least one of K and L are greater than 4 such that a number of partitions of the rectangular current block coded in the ISP coding mode is greater than 4, along with all other limitations as recited in independent claim 1, and similarly claims 13 (renumbered as 10) and 20 (renumbered as 15).
	Claims 3-5 (renumbered as 2-4), 7 (renumbered as 5), 9-12 (renumbered as 6-9) and 15-17 (renumbered as 11-13) and 19 (renumbered as 14) are allowed by virtue of their dependency to the above allowable independent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractsce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482